Per Curiam:
The City Court has jurisdiction of the actions brought, and which are now pending therein. Ro actions are now pending in the Supreme Court involving the same causes of action. The only provisions in the Code of Civil Procedure authorizing the removal of actions from the City Court are contained in sections 319.and 319a. Rone of these provisions apply to the case at bar. Under such circumstances there is no authority for the order appealed from, and it must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Clarke, P. J., McLaughlin, Laughlin, Scott and Page, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.